DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2016/0022228 (Khen) disclose a detector array, comprising: 
a plurality of adjustable imaging detectors (Fig. 7A-7B, 22); wherein the plurality of adjustable imaging detectors are arranged on an annular gantry (Fig. 7), the annular gantry configured for rotation about a first axis of a cylindrical aperture of the annular gantry, the first axis extending a length of the cylindrical aperture, and wherein each of the plurality of adjustable imaging detectors is disposed within the cylindrical aperture and extends orthogonally toward the first axis (Fig. 7).
Khen fail to teach the details of each of the plurality of adjustable imaging detectors comprising one of a first detector unit and a second detector unit, each first detector unit having a plurality of rows of detector modules and each second detector unit having at least one row of detector modules, where each second detector unit has fewer rows of detector modules than each first detector unit.
Therefore, since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-13 are allowed by virtue of their dependence.

Regarding claim 14, the best prior art, US 2016/0022228 (Khen) disclose a medical imaging system, comprising: 

a detector array positioned on the annular gantry (Fig. 7)  Page 42 of 46Docket No. 600363-US-1 
Khen fail to teach the details of the detector array comprising a plurality of larger detector units and a plurality of smaller detector units extending toward the central axis of the cylindrical aperture, each of the plurality of larger detector units comprising a plurality of rows of cadmium zinc telluride (CZT) modules and each of the plurality of smaller detector units comprising at least one row of CZT modules, where each smaller detector unit has fewer rows of CZT modules than each larger detector unit, and each of the CZT modules is registered with an exchangeable collimator for receiving incoming radiation from a subject positioned within the cylindrical aperture; a processing unit configured with instructions in non-transitory memory that when executed cause the processing unit to: responsive to a size of the subject being larger than a threshold size: coordinate each of the plurality of larger detector units and the plurality of smaller detector units to move to a first position to receive the incoming radiation from the subject, and acquire medical imaging data from each of the plurality of larger detector units and the plurality of smaller detector units based on the incoming radiation; and responsive to the size of the subject being smaller than the threshold size: coordinate the plurality of smaller detector units to move to a second position to receive the incoming radiation from the subject, and acquire medical imaging data from the plurality of smaller detector units based on the incoming radiation.  
Therefore, since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 15-17 are allowed by virtue of their dependence.

Regarding claim 18, the best prior art, US 2016/0022228 (Khen) disclose a method, comprising:

Khan fail to teach the details of each of the plurality of imaging detectors comprising one of a first detector unit and a second detector unit, each first detector unit and second detector unit comprising an exchangeable collimator positioned adjacent to one or more rows of cadmium telluride zinc (CZT) modules, where each first detector unit comprises three rows of CZT modules, each second detector unit has fewer rows of CZT modules than each first detector unit, and each exchangeable collimator is Page 44 of 46Docket No. 600363-US-1 configured for receiving incoming radiation from an area within the subject for each corresponding CZT module; estimating each of an outer perimeter of the subject and a size of the subject; extending one or more of the plurality of imaging detectors based on the estimated size; translating and pivoting the extended one or more imaging detectors toward the estimated outer perimeter; acquiring nuclear medicine (NM) imaging data based on the incoming radiation; and diagnosing a medical issue afflicting the area within the subject based on the NM imaging data.
Therefore, since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 19 and 20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884